Exhibit 10.4
AMENDED EXHIBIT “A” TO EMPLOYMENT AGREEMENT
BETWEEN SYKES ENTERPRISES, INCORPORATED AND
JENNA R. NELSON

     
BASE SALARY:
  $4,230.77 per week payable biweekly      
PERFORMANCE BONUS:
  Eligible to participate in a performance based bonus program ranging from 0%
to 40 % of base salary      
FRINGE BENEFITS:
  Eligible for standard executive benefits

THIS COMPANY RESERVES THE RIGHT, AT ITS DISCRETION, AT SUCH TIME OR TIMES AS IT
ELECTS, TO CHANGE OR ELIMINATE THE PERFORMANCE BONUS, INCENTIVES, OR OTHER
BENEFITS.
          IN WITNESS WHEREOF, the parties have executed this Amended Exhibit “A”
as of the 29th day of September , 2008 .

          SYKES ENTERPRISES, INCORPORATED   EXECUTIVE          
By:
  /s/ James T. Holder   /s/ Jenna R. Nelson               James T. Holder  
Name: Jenna R. Nelson     Sr. Vice President    

Executive at will     Revised 07/07   Initial

Sykes Enterprises, Incorporated
Page Number 11

 